



EXHIBIT 10.23.2


OLD DOMINION FREIGHT LINE, INC.
2016 STOCK INCENTIVE PLAN
Restricted Stock Award Agreement
(Non-Employee Directors)


THIS AGREEMENT (together with Schedule A attached hereto, the “Agreement”),
effective as of the date specified as the “Grant Date” on Schedule A attached
hereto, is between OLD DOMINION FREIGHT LINE, INC., a Virginia corporation (the
“Company”), and the individual identified on Schedule A attached hereto, a
non-employee Director of the Company (the “Participant”).
R E C I T A L S:
In furtherance of the purposes of the Old Dominion Freight Line, Inc. 2016 Stock
Incentive Plan, as it may be hereafter amended (the “Plan”), and in
consideration of the services of the Participant and such other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Participant, intending to be legally bound,
hereby agree as follows:
1.     Incorporation of Plan. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, a copy of which is delivered herewith or
has been previously provided to the Participant and the terms of which are
incorporated herein by reference. In the event of any conflict between the
provisions in this Agreement and those of the Plan, the provisions of the Plan
shall govern, unless the Administrator determines otherwise. The terms of this
Agreement shall not be deemed to be in conflict or inconsistent with the Plan
merely because they impose greater or additional restrictions, obligations or
duties, or if this Agreement provides that the Agreement terms apply
notwithstanding the provisions to the contrary in the Plan. Unless otherwise
defined herein, capitalized terms in this Agreement shall have the same
definitions as set forth in the Plan.


2.     Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this Section 2:


(a)
The “Participant” is the individual identified on Schedule A.



(b)
The “Grant Date” is the grant date specified on Schedule A.



(c)
The “Restriction Period” is the period beginning on the Grant Date and ending on
such date or dates and satisfaction of such conditions as described in Schedule
A, which is attached hereto and expressly made a part of this Agreement.



(d)
The number of shares of Common Stock subject to the Restricted Stock Award
granted under this Agreement shall be such number of shares (the “Shares”) as
specified on Schedule A.



3.     Grant of Restricted Stock Award. Subject to the terms of this Agreement
and the Plan, the Company hereby grants the Participant, as a matter of separate
inducement and agreement in connection with his or her service with the Company,
and not in lieu of any fees or other compensation for his or her services, a
Restricted Stock Award (the “Award”) for that number of Shares as is set forth
in Section 2. The Participant expressly acknowledges that the terms of Schedule
A shall be incorporated herein by reference and shall constitute part of this
Agreement. The Company and the Participant further acknowledge and agree that
the signatures of the Company and the Participant on the Grant Notice contained
in Schedule A shall constitute their acceptance of the terms of the Plan and
this Agreement and their agreement to be bound by the terms of the Plan and this
Agreement.


4.     Vesting and Earning of Award.


(a)
Subject to the terms of the Plan and this Agreement, the Award shall be deemed
vested and earned upon such date or dates, and subject to such conditions, as
are described in this Agreement, including but not limited to the terms of
Schedule A attached hereto. Without limiting the effect of the foregoing, the
Shares subject to the Award may vest in installments over a period of time, if
so provided in



1

--------------------------------------------------------------------------------





Schedule A. The Participant expressly acknowledges that the Award shall vest
only upon such terms and conditions as are provided in this Agreement (including
but not limited to Section 2 of Schedule A) and otherwise in accordance with the
terms of the Plan.


(b)
Subject to the terms of the Plan, the Administrator has sole authority to
determine whether and to what degree the Award has vested and been earned and is
payable and to interpret the terms and conditions of the Award.



5.     Effect of Termination of Service; Forfeiture of Award.


(a)
Except as may be otherwise provided in this Section 5 or Section 6, in the event
that the service of the Participant is terminated for any reason (whether
voluntary or involuntary or with or without Cause) and all or part of the Award
has not been earned or vested as of the Participant’s Termination Date pursuant
to the terms of this Agreement, then the Award, to the extent not earned as of
the Participant’s Termination Date, shall be forfeited immediately upon such
termination, and the Participant shall have no further rights with respect to
the Award or the Shares underlying that portion of the Award that has not yet
been earned and vested. The Participant expressly acknowledges and agrees that
the termination of his or her service shall (except as may otherwise be provided
in this Agreement or the Plan) result in forfeiture of the Award and the Shares
to the extent the Award has not been earned and vested as of his or her
Termination Date.

 
(b)
Notwithstanding the provisions of Section 5(a), in the event that the
Participant’s service with the Company is terminated due to death or Disability,
then the Award shall, to the extent not then vested or previously forfeited or
cancelled, become fully vested effective as of the Participant’s Termination
Date.



The Administrator shall have sole discretion to determine the basis for the
Participant’s termination of service, including whether such termination is due
to Disability.
6.     Effect of Change of Control. Notwithstanding the provisions of Section 5,
in the event of a Change of Control, the Award shall, to the extent not then
vested or previously forfeited or cancelled, become vested as follows:


(a)
To the extent that the successor or surviving company in the Change of Control
event does not assume or substitute for the Award (or in which the Company is
the ultimate parent corporation and does not continue the Award) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Administrator) as Awards outstanding under the Plan
immediately prior to the Change of Control event, the Award shall become fully
vested as of the date of the Change of Control.



(b)
Further, in the event that the Award is substituted, assumed or continued as
provided in Section 6(a)(i) herein, the Award will nonetheless become vested if
the Participant’s service is terminated by the Company not for Cause or by the
Participant for Good Reason within six months before (in which case vesting
shall not occur until the effective date of the Change of Control) or one year
after the effective date of a Change of Control (in which case vesting shall
occur as of the Participant’s Termination Date). The Administrator shall have
sole discretion to determine the basis for the Participant’s termination of
service, including whether such termination is for Good Reason.



7.    Settlement of Award. The Award shall be payable in whole shares of Common
Stock. The total number of Shares that may be acquired upon vesting of the Award
(or portion thereof) shall be rounded down to the nearest whole share.


8.    No Right of Service; Forfeiture of Award; No Right to Future Awards.
Neither the Plan, this Agreement nor any other action related to the Plan shall
confer upon the Participant any right to continue in the service of the Company
or interfere in any way with the right of the Company or its shareholders to
elect or remove Directors. Except as otherwise provided in the Plan or this
Agreement, all rights of the Participant with respect to the unvested portion of
the Award shall terminate upon termination of the Participant’s service with the
Company. The grant of the Award does not create any obligation to grant further
awards.




2

--------------------------------------------------------------------------------





9.    Nontransferability of Award and Shares. The Award shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
transfers by will or the laws of intestate succession. The designation of a
beneficiary in accordance with the Plan does not constitute a transfer. The
Participant shall not sell, transfer, assign, pledge or otherwise encumber the
Shares subject to the Award (except as provided in Section 13 herein) until the
Restriction Period has expired and all conditions to vesting and transfer have
been met.


10.    Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Company with respect to the
grant of the Award, any other equity-based awards or any related rights, and the
Participant hereby waives any rights or claims related to any such statements,
representations or agreements. This Agreement does not supersede or amend any
existing confidentiality agreement, nonsolicitation agreement, noncompetition
agreement, service agreement or any other similar agreement between the
Participant and the Company, including, but not limited to, any restrictive
covenants contained in such agreements. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective executors,
administrators, heirs, successors and assigns.


11.    Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
North Carolina, without regard to the conflict of laws provisions of any state,
and in accordance with applicable federal laws of the United States.


12.    Amendment; Waiver. Any amendment or modification to this Agreement shall
be made in accordance with the terms of the Plan. Without limiting the effect of
the foregoing, the Administrator shall have unilateral authority to amend the
Plan and this Agreement (without Participant consent) to the extent necessary to
comply with Applicable Law or changes to Applicable Law (including but in no way
limited to Code Section 409A and federal securities laws). The waiver by the
Company of a breach of any provision of this Agreement by the Participant shall
not operate or be construed as a waiver of any subsequent breach by the
Participant.


13.    Certificates for Shares; Rights as Shareholder. The Participant and his
or her legal representatives, legatees or distributees shall not be deemed to be
the holder of any shares subject to the Award and shall not have any rights of a
shareholder unless and until (and then only to the extent that) certificates for
such Shares have been issued and delivered to him or her or them (or, in the
case of uncertificated shares, other written evidence of ownership in accordance
with Applicable Law shall have been provided). A certificate or certificates for
Shares subject to the Award shall be issued in the name of the Participant (or,
in the case of uncertificated shares, other written notice of ownership in
accordance with Applicable Law shall be provided) as soon as practicable after
the Award has been granted. Notwithstanding the foregoing, the Administrator may
require that (a) the Participant deliver the certificate(s) (or other
instruments) for the Shares to the Administrator or its designee to be held in
escrow until the Award vests and is no longer subject to a substantial risk of
forfeiture (in which case the Shares will be promptly released to the
Participant) or is forfeited (in which case the Shares shall be returned to the
Company); and/or (b) the Participant deliver to the Company a stock power
endorsed in blank (or similar instrument), relating to the Shares subject to the
Award which are subject to forfeiture. Except as otherwise provided in the Plan
or this Agreement, the Participant shall have all voting, dividend and other
rights of a shareholder with respect to the Shares following issuance of the
certificate or certificates for the Shares; provided, however, that if any cash
or non-cash dividends are declared and paid by the Company with respect to any
such Shares, such dividends shall be subject to the same vesting schedule,
forfeiture terms and other restrictions as are applicable to the Shares upon
which such dividends are paid.


14.    Withholding; Tax Matters.


(a)
The Participant acknowledges that the Company shall require the Participant to
pay the Company in cash the amount of any tax or other amount required by any
governmental authority to be withheld and paid over by the Company to such
authority for the account of the Participant, and the Participant agrees, as a
condition to the grant of the Award and delivery of the Shares or any other
benefit, to satisfy such obligations. Notwithstanding the foregoing, the
Administrator may in its discretion establish procedures to require or permit
the Participant to satisfy any such obligations in whole or in part, and any
local, state, federal, foreign or other income tax obligation relating to the
Award, by delivery to the Company of shares of Common Stock held by the
Participant (which are fully vested and not subject to any pledge or other
security interest) and/or by the Company withholding shares of Common Stock from
the Shares to which the Participant is otherwise entitled. The number of Shares
to be withheld or delivered shall have a Fair Market Value as of the date that
the amount of tax to be withheld is determined as nearly equal as possible to
(but not exceeding) the amount of such obligations being



3

--------------------------------------------------------------------------------





satisfied. Such withholding obligations shall be subject to such terms and
procedures as may be established by the Administrator.


(b)
The Participant acknowledges that he or she is at all times solely responsible
for paying any federal, state, foreign and/or local income or service tax due
with respect to the Award, and the Company shall not be liable for any interest
or penalty that the Participant incurs by failing to make timely payments of tax
or otherwise. The Company shall not have any obligation to indemnify or
otherwise hold the Participant harmless from any or all such taxes. The
Participant further acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including, but not limited to, income tax consequences) related to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant or vesting of the Award and/or the acquisition or
disposition of the Shares subject to the Award and that he or she has been
advised that he or she should consult with his or her own attorney, accountant
and/or tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.



15.    Administration. The authority to construe and interpret this Agreement
and the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan, including but not limited to the sole
authority to determine whether and to what degree the Award has been earned and
vested. Any interpretation of this Agreement by the Administrator and any
decision made by it with respect to this Agreement are final and binding.
 
16.    Notices. Except as may be otherwise provided by the Plan or determined by
the Administrator, any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailed but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated on
Schedule A (or such other address as may be designated by the Participant in a
manner acceptable to the Administrator), or if to the Company, at the Company’s
principal office. Notice may also be provided by electronic submission, if and
to the extent permitted by the Administrator.


17.    Severability. If any provision of this Agreement shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of this Agreement (which shall be construed or deemed amended to
conform to Applicable Law), and the this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.


18.    Restrictions on Award and Shares. The Company may impose such
restrictions on the Award and any Shares or other benefits underlying the Award
as it may deem advisable, including without limitation restrictions under the
federal securities laws, the requirements of any stock exchange or similar
organization and any blue sky, state or foreign securities laws or other laws
applicable to such Award or Shares. Notwithstanding any other provision in the
Plan or this Agreement to the contrary, the Company shall not be obligated to
issue, deliver or transfer shares of Common Stock, to make any other
distribution of benefits, or to take any other action, unless such delivery,
distribution or action is in compliance with Applicable Law (including but not
limited to the requirements of the Securities Act). The Company is under no
obligation to register the Shares with the Securities and Exchange Commission or
to effect compliance with the exemption, registration, qualification or listing
requirements of any state securities laws, stock exchange or similar
organization, and the Company shall have no liability for any inability or
failure to do so. The Company may cause a restrictive legend or legends
(including but in no way limited to any legends which may be necessary or
appropriate pursuant to Section 13 herein) to be placed on any certificate for
Shares issued pursuant to the Award in such form as may be prescribed from time
to time by Applicable Law or as may be advised by legal counsel.


19.    Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, the Company may at any time (subject to Code Section 409A
considerations) reduce the amount of any payment otherwise payable to or on
behalf of the Participant by the amount of any obligation of the Participant to
or on behalf of the Company that is or becomes due and payable and the
Participant shall be deemed to have consented to such reduction.




4

--------------------------------------------------------------------------------





20.    Counterparts; Further Instruments. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.


21.    Compliance with Recoupment, Ownership and Other Policies or Agreements.
As a condition to the grant of this Award or receipt or retention of shares of
Common Stock, (i) the Administrator may, at any time, require that the
Participant comply with any compensation recovery (or “clawback”), stock
ownership, stock retention or other policies or guidelines adopted by the
Company, each as in effect from time to time and to the extent applicable to the
Participant, and (ii) the Participant shall be subject to such compensation
recovery, recoupment, forfeiture or other similar provisions as may apply to him
or her under Applicable Law.


[Signatures of the Company and the Participant follow on Schedule A/Grant
Notice]


5

--------------------------------------------------------------------------------







OLD DOMINION FREIGHT LINE, INC.
2016 STOCK INCENTIVE PLAN
Restricted Stock Award Agreement
(Non-Employee Directors)


Schedule A/Grant Notice
1.    Grant Terms. Pursuant to the terms and conditions of the Company’s 2016
Stock Incentive Plan, as it may hereafter be amended (the “Plan”), and the
Restricted Stock Award Agreement attached hereto (the “Agreement”), you (the
“Participant”) have been granted a Restricted Stock Award (the “Award”) for
_____________ shares of Common Stock (the “Shares”). Unless otherwise defined
herein, capitalized terms in this Schedule A shall have the same definitions as
set forth in the Agreement and the Plan.
    
Name of Participant:        ____________________________________    
Address:            ____________________________________
            
Grant Date:            ____________________________________        
Shares Subject to Award:     ____________________________________    
2.    Vesting of Award*. Subject to terms and conditions of the Plan and/or the
Agreement.. In addition to any vesting terms stated in the Plan or the
Agreement, the Award shall vest on the one-year anniversary of the Grant Date,
subject to the continued service of the Participant with the Company from the
Grant Date until the vesting date.
 
3.    By my signature below, I, the Participant, hereby acknowledge receipt of
this Grant Notice and the Restricted Stock Award Agreement (the “Agreement”)
dated _________ ____, 20____, between the Participant and Old Dominion Freight
Line, Inc. (the “Company”), which is attached to this Grant Notice. I understand
that the Grant Notice and other provisions of Schedule A herein are incorporated
by reference into the Agreement and constitute a part of the Agreement. By my
signature below, I further agree to be bound by the terms of the Plan and the
Agreement, including but not limited to the terms of this Grant Notice and the
other provisions of Schedule A contained herein. The Company reserves the right
to treat the Award and the Agreement as cancelled, void and of no effect if the
Participant fails to return a signed copy of the Grant Notice within 30 days of
receipt.


[Signatures of the Company and the Participant follow on the next page]


















* Subject to terms and conditions of the Plan and/or the Agreement.


6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date.
OLD DOMINION FREIGHT LINE, INC.


By:___________________________________
Name:_________________________________
Title:__________________________________


PARTICIPANT


Name:_________________________________
Address:_______________________________






7